                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 LUCINDA S. RUH,                                        C/A. No. 0:19-cv-03229-CMC

                Plaintiff,
        v.
                                                               Opinion and Order
                                                              on Motion to Amend
 METAL RECYCLING SERVICES, LLC, and
                                                                 (ECF No. 34)
 NUCOR CORPORATION,

                Defendants.


       Through this action, Plaintiff Lucinda S. Ruh (“Ruh”) seeks recovery for injuries she

sustained when a truck owned by Norris Trucking1, LLC (“Trucking Company”) and operated by

Cecil Norris (“Driver”) struck the vehicle Ruh was driving. ECF No. 1-1 ¶¶ 19-21 (Original

Complaint); ECF No. 34-2 ¶¶ 32-34 (Proposed Amended Complaint). Although Ruh alleges

Driver’s negligence was the immediate cause of the accident, e.g., ECF No. 1-1 ¶ 21, her Original

Complaint sought to impose liability on Defendants Metal Recycling Services, LLC (“MRS”) and

Nucor Corporation (“Nucor”) (collectively “Defendants”) based on allegations Defendants were

liable for the actions of Trucking Company and driver because they knew or should have known

of adverse information regarding Trucking Company’s safety record. Id. ¶¶ 23-27, 29. Thus,

Ruh’s original claim against MRS and Nucor depended on a theory one or both were negligent in

failing to exercise care in contracting with Trucking Company to ship goods.

       By Order entered January 30, 2020, the court granted Defendants’ separate motions to

dismiss. ECF No. 32. It did so because the Original Complaint failed to allege facts that would

support imposition of liability (1) based on an employment or similar relationship or (2) under the

limited circumstance in which South Carolina law imposes liability on a contracting party for
actions of an independent contractor. Id. at 6-13 (Discussion § I.B.). The court allowed Ruh to

move to amend within a specified period. Id. at 14 (Discussion § III).

       The matter is now before the court on Ruh’s motion to amend. ECF No. 34. Both MRS

and Nucor filed opposition memoranda. ECF Nos. 35, 36. Ruh did not file a reply. For reasons

set forth below, the motion to amend is denied and the matter is dismissed with prejudice.

                           PROPOSED AMENDED COMPLAINT

       Though the caption on the Proposed Amended Complaint lists only MRS and Nucor as

Defendants, the body identifies a third Defendant, David J. Joseph Company (“DJJ”). E.g., ECF

No. 34-2 ¶ 3. Ruh alleges DJJ serves as a freight or property broker and that either MRS or DJJ

was responsible for hiring Trucking Company for the shipment at issue. ECF No. 34-2 ¶¶ 3, 11-

13, 23 (alleging “MRS and/or DJJ hired [Trucking Company]”), 25 (alleging “Nucor’s counsel . .

. admitted that Defendant DJJ acted as a broker in the load at issue”).

       First Cause of Action: Negligent Selection. Ruh’s first cause of action is asserted against

“MRS, Nucor and/or DJJ” and seeks relief for “NEGLIGENT SELECTION OF AN

INCOMPETENT OR UNFIT MOTOR CARRIER.” Id. at 6. While allegations within this cause

of action include that Nucor “knew or should have known” Trucking Company was not fit to

transport goods, and had a “duty to select a competent and fit motor carrier,” Ruh’s preceding

factual allegations do not allege Nucor hired or was involved in hiring Trucking Company. E.g.

id. ¶¶ 38, 40. The first cause of action also includes conclusory allegations MRS, DJJ, and Nucor

acted collectively in contracting with or hiring Trucking Company. E.g., id. ¶ 68 (“Upon

information and belief, MRS, DJJ and Nucor acted individually and collectively to enter into a

contract for the transportation of MRS’s scrap metal to its parent company”); id. ¶ 71 (MRS,
                                                 2
Nucor, and/or DJJ, acting individually and jointly . . . breached the duty of care which it [sic] owed

to the motoring public, including Plaintiff . . . by hiring and/or retaining [Trucking Company]

when MRS either knew or should have known that said carrier posed a risk of harm to others”).

       Second Cause of Action: Statutory Employment. Ruh’s second cause of action is

asserted solely against MRS and seeks relief based on a theory of “STATUTORY

EMPLOYMENT/PRIVATE MOTOR CARRIER.” Id. at 14. Ruh alleges MRS is liable for

Driver’s actions because he was “operating a tractor-trailer under the authority and dispatch of

Defendant MRS transporting scrap metal owned by MRS.” Id. ¶ 76. Citing federal regulations,

Ruh alleges MRS was the “statutory employer of [Trucking Company] and [Driver], making MRS

vicariously liable for the wrongful acts of [both].” Id. ¶ 80. She, nonetheless, reaffirms that MRS’s

relationship with Trucking Company and Driver resulted from MRS hiring “[Trucking Company]

to haul loads of scrap metal[.]” Id. ¶ 78.

       Third Cause of Action: Agency. Ruh’s third cause of action is also asserted solely

against MRS. Id. at 14. Under this cause of action, Ruh alleges MRS is liable for Trucking

Company and Driver’s actions because “MRS placed [Trucking Company and Driver] in a position

that persons of ordinary prudence would be led to believe that [Trucking Company and Driver]

were acting as agents of MRS.”. Id. ¶¶ 82-89. Ruh alleges Driver’s signature on a bill of lading

“indicat[es] that he was the rightful owner of, or entitled to sell the scrap metal.” Id. ¶ 85. Based

on this indication of ownership, she alleges Driver held “himself out to the public and Nucor as an

agent of MRS[.]” Id. Ruh further alleges “Nucor, and others, relied on this apparent or actual

agency to their detriment.” Id. ¶ 86. Ruh concludes MRS “as principal of [Trucking Company]

and/or [Driver] is liable for the negligent and reckless acts or omissions of [both,]” thus making
                                                  3
MRS liable for injuries Ruh sustained in the motor vehicle accident caused by Driver. Id. ¶¶ 87,

88.

                                           STANDARD

        Rule 15 of the Federal Rules of Civil Procedure provides that leave to amend “shall be

freely given when justice so requires.” Fed. R. Civ. P. 15(a)(2). Leave to amend may be denied

where the district court, in the exercise of its discretion, finds “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment” or other grounds. Foman v. Davis, 371 U.S. 178, 182 (1962). A proposed

amendment is futile if the claim would not survive a motion to dismiss. Burns v. AAF-McQuay,

Inc., 166 F.3d 292, 294-95 (4th Cir. 1999) (affirming denial of motion to amend based on futility).

                                           DISCUSSION

I.      First Cause of Action: Negligent Selection of Incompetent or Unfit Motor Carrier

        Ruh’s first cause of action is futile for reasons addressed in the order dismissing her

Original Complaint. ECF No. 32, Discussion § I.B.. While the single claim in that complaint

spoke in terms of negligent hiring, the court found it failed even if characterized as a claim for

negligent selection of an independent contractor. Id. at 8-13. As explained in that order, as a

general rule, South Carolina does not impose liability on a contracting party for actions of an

independent contractor and Ruh had not alleged any circumstances that would avoid the general

rule of non-liability. Id. at 11-13.

        Neither the Proposed Amended Complaint nor Ruh’s arguments in support of her motion

to amend suggest any new allegations that would avoid this general rule. Instead of pointing to
                                                  4
new allegations differentiating the proposed first cause of action from the single claim in the

Original Complaint, Ruh cites multiple decisions within the Fourth Circuit that have allowed a

claim for negligent selection of an independent contractor. This is, in essence, an improper

argument for reconsideration of the order dismissing the Original Complaint as argued by

Defendants. See ECF No. 35 at 4, 5; ECF No. 36 at 7-10. Even if properly presented, the

argument would fail because the decisions on which Ruh relies do not address South Carolina law.

Thus, they fail to suggest error in the court’s prior analysis.

       Accordingly, Ruh’s motion to amend is denied as to her proposed first cause of action. As

this is the only claim that names Nucor or DJJ as Defendants, the court need not consider other

grounds for denial of the motion to amend as to these entities. See, e.g., ECF No. 36 at 13, 14

(arguing motion was unduly delayed and in bad faith as to DJJ); ECF No. 36-1 (declaration of

counsel explaining email on which Ruh relies for allegation DJJ may have acted as a “broker”

referred to DJJ’s brokerage of the scrap metal, not brokerage of shipping services).

II.    Second Cause of Action: Statutory Employment

       The second cause of action seeks to assert a claim against MRS based on a theory Trucking

Company or Driver were statutory employees of MRS, which “was acting . . . as a private motor

carrier in the transaction and transportation at issue[.]” ECF No. 34-2 ¶ 75; see also id. ¶ 80

(“Pursuant to 49 CFR § 390.5, MRS is the statutory employer of [Trucking Company and Driver],

making MRS vicariously liable”). Beyond conclusory allegations, Ruh offers nothing to support

an inference MRS was acting as the motor carrier as opposed to as a shipper with respect to the

shipment at issue. To the contrary, under the same cause of action (as elsewhere) she alleges

“MRS . . . hired [Trucking Company] to haul loads of its scrap metal[.]” Id. ¶ 78. As the court
                                                   5
concluded in the prior dismissal order (addressing the same underlying premise), the non-

conclusory factual allegations support only an inference MRS was acting as a shipper. ECF No.

32 at 7, 8 (citing, e.g. Harris v. FedEx Nat. LTL, 760 F.3d 780 (8th Cir. 2014). The motion to

amend is, therefore, denied as to the second cause of action based on futility.

III.    Third Cause of Action: Agency

        Ruh’s proposed third cause of action seeks recovery based on allegations Driver became

MRS’s apparent agent because (1) Driver signed an MRS bill of lading, (2) the signature evidenced

an agency relationship, and (3) Nucor and (unidentified) others relied on that evidence of agency

(for unknown purposes). For present purposes, the court will assume without deciding that these

allegations would support imposition of liability on MRS in favor of any person who relied on the

bill of lading as a representation of Driver’s authority to take action relating to the load. See Graves

v. Serbin Farm, 409 S.E.2d 769, 771 (S.C. 1991) (elements for claim based on apparent agency).

Ruh does not, however, allege she was aware of the Driver’s signature on the bill of lading or

changed her position in reliance on a belief Driver was acting as MRS’s agent. To the contrary,

she seeks relief for injuries arising from a motor vehicle accident based on the driver’s negligence

rather than her own reliance on his perceived authority to act for MRS. Under these circumstances,

the apparent agency claim has no application to the injury for which Ruh seeks relief. The third

cause of action is, therefore, futile.




                                                   6
                                         CONCLUSION

       For reasons set forth above, Ruh’s motion to amend is denied because all of her proposed

claims are futile. Because Ruh has failed to proffer (or suggest) any viable cause of action despite

a second opportunity to do so, dismissal is with prejudice.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
March 19, 2020




                                                 7
